Title: To James Madison from John Tyler, 25 February 1809
From: Tyler, John
To: Madison, James



Sir,
Richmond Feby. 25th. 1809

Colo. Miles Selden informs me he has made Application to fill the vacancy occasion’d by the death of Mr. Page, and has requested me to speak of him to you only as I think he deserves that his pretensions may accompany those which I doubt not before this have been placed in your view.
This is a delicate and interesting Subject both to you and me.  To you, because in many cases your Appointments must be made on the recommendations of gentlemen on whom you think you can safely rely.  To mislead you therefore in this respect wou’d be highly reprehensible, if not criminal in any case.  As to my self I feel a considerable delicacy in saying any Thing which may have a tendency to counteract what I have already said in favor of Mr. Danl. Hylton (who I have always believed a very worthy Man), but previous to any knowledge of Colo: Selden’s Application. I therefore can not forbear when call’d on by him to pay that tribute so justly due to his Character.  I have known him from his early Life to the present day, and can truly say he has been undeviating in his political course through every change and Scene of Struggle, and in private Life, most honorable and amiable.  It wou’d be difficult to chuse amiss between these gentlemen and therefore hope to be excused the Liberty of laying their characters before you in their true colours
Before I close this Letter suffer me to congratulate you on the late honorable and distinguish’d Evidence our Country has given you of their esteem and confidence in your promotion to the highest Office of Govt.; but you will have to pay a heavy Tax indeed for it, which the Wise and Virtuous always must pay in times of trouble and difficulty, to the envious part of the world.  You will have venal characters enough to deal with, but you will I hope, notwithstanding, conduct the State Vessel through the Stormy Sea, and then retire to your own Vine & Fig-Tree with all your honors thick upon you, and the love of all good & sensible Men, as your Predecessor will shortly do.  I have the honor to be with every Sentiment of Esteem & respect Yr Excellency’s most obt. Servt.

Jno: Tyler

